NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

CAYLAN DAYNE FRASER,                      )
                                          )
             Appellant,                   )
                                          )
v.                                        )   Case No. 2D17-3179
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 24, 2019.

Appeal from the Circuit Court for
Hillsborough County; Ronald N.
Ficarrotta, Judge.

Howard L. Dimmig, II, Public Defender,
and Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Michael Layton Schaub,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.